Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

Employment Agreement (the “Employment Agreement”) effective as of the 19th day
of December, 2013, by and between WILLIAM S. BURNS an individual residing at 11
Nottingham Road, Short Hills , New Jersey (the “Employee”), CONNECTONE BANK, a
New Jersey state chartered commercial bank with its principal place of business
located at 301 Sylvan Avenue, Englewood Cliffs, NJ 07632 (the “Bank”), and
CONNECTONE BANCORP, INC., a New Jersey corporation with its principal place of
business located at 301 Sylvan Avenue, Englewood Cliffs, NJ 07632 (the
“Company”; the Bank and the Company sometimes collectively are referred to
herein as “Employer”).

 

WHEREAS, the Board of Directors of the Bank and the Board of Directors of the
Company have each determined that it is in the best interests of each of the
Bank and the Company to enter into this Agreement with Employee, and each
respective Board has authorized the Bank and the Company to enter into this
Agreement;

 

WHEREAS, the Employee agrees to be employed pursuant to the terms and conditions
of this Agreement;

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein,
and with the intent to be legally bound hereby, the parties hereto hereby agree
as follows:

 

1. Employment. The Company and the Bank hereby jointly agree to employ the
Employee, and the Employee hereby accepts such employment, upon the terms and
conditions set forth herein.

1



2. Position and Duties. The Employee shall be employed as Executive Vice
President and Chief Financial Officer of the Company and the Bank, to perform
such services in that capacity as are usual and customary for comparable
institutions and as shall from time-to-time be established by the Chief
Executive Officer and/or Board of Directors of the Company and the Bank.
Employee agrees that he will devote his full business time and efforts to his
duties hereunder.

 

3. Compensation. Employer shall pay to the Employee compensation for his
services as follows:

 

(a) Base Salary. The Employee shall be entitled to receive during his service
hereunder a minimum annual base salary (the “Base Salary”) of Two Hundred Forty
Thousand Dollars ($240,000), which shall be payable in installments in
accordance with Employer’s usual payroll method. Annually commencing in 2013,
the Board of Directors shall review the Employee’s performance, the status of
Employer and such other factors as the Board of Directors or a committee thereof
shall deem appropriate and shall adjust the Base Salary accordingly, which shall
not be less than $240,000 annually, unless any reduction in salary to less than
$240,000 annually is part of an overall reduction in compensation applicable to
all senior executive officers of the Employer.

 

(b) Incentive Plans. Employee shall be entitled to participate in the Employer’s
incentive plan for executive officers of the Employer.

 

4. Other Benefits.

 

(a) Automobile. The Employee shall be entitled to a cash allowance in the amount
of seven hundred and fifty ($750) dollars per month to be used for the purpose
of maintaining an automobile for use in the business of the Employer.

 

(b) Insurance Coverage and Employee Benefit Plans. The Employee shall be
entitled to receive hospital, health, medical, and life insurance of a type
currently provided to and enjoyed by other senior officers of Employer, and
shall be entitled to participate in any other employee benefit, incentive or
retirement plans offered by Employer to its employees generally or to its senior
management.

2



(c) Expenses. The Employee shall be entitled to reimbursement for all proper
business expenses incurred by him with respect to the business of the Employer
upon the provision of documentation evidencing such expenses in accordance with
the Employer’s expense reimbursement policies and in the same manner and to the
same extent as such expenses are reimbursed to other officers of the Employer.

 

(d) Vacation. The Employee shall be entitled to vacations and other leave in
accordance with the Employer’s policy for senior executives.

 

5. Term. The term of this Agreement shall commence on the date hereof (the
“Effective Date”) and continue until the second anniversary of the Effective
Date (the “Term”); provided, however, that unless either party gives written
notice at least ninety (90) days prior to the anniversary of the Effective Date,
this Agreement shall renew for one (1) additional year on each such anniversary
of the Effective Date, and such extended period shall be deemed to be included
within the Term.

 

6. Termination. Employee may be terminated at any time, without prejudice to
Employee’s right to compensation or benefits as provided herein. Employee’s
rights upon a termination shall be as follows:

 

(a) Cause. For purposes of this Agreement “Cause” with respect to the
termination by Employer (as defined below) of Employee’s employment shall mean
(i) willful and continued failure, for a period of at least thirty (30) calendar
days, by the Employee to perform his duties for Employer under this Agreement
after at least one (1) warning in writing from the Compensation Committee of the
Board of Directors of the Employer, or such person or body to which such body
may delegate such authority, identifying specifically any such failure, (ii) the
willful engaging by the Employee in misconduct which causes material injury to
Employer as specified in written notice to the Employee from the Compensation
Committee of the Board of Directors of the Employer, or such person or body to
which such body may delegate such authority; or (iii) conviction of or a plea of
nolo contendere to a crime (other than a traffic violation) which is either a
felony or an indictable offense or Employee’s habitual drunkenness, drug abuse,
or excessive absenteeism other than due to Disability (as defined herein), after
a warning (with respect to drunkenness or absenteeism only) in writing from the
Compensation

3



Committee of the Board of Directors of the Employer, or such person or body to
which such body may delegate such authority to refrain from such behavior.

 

(b) Termination With Cause. Employer shall have the right to terminate the
Employee for “cause”. In the event of such termination, the Employee shall only
be entitled to salary and benefits accrued through the date of termination.

 

(c) Termination Without Cause. Upon a termination of Employee’s employment
hereunder without “cause”, in recognition of such termination and Employee’s
agreement to be bound by the covenants contained in Sections 8, 9 and 10 hereof,
Employee shall be entitled to receive a lump sum severance payment equal to the
sum of (i) his then current annual Base Salary for the remainder of the Term
(assuming there is no extension of the Term), but no less than one year of his
then current Base Salary, and (ii) the highest cash bonus paid to Employee over
the prior twenty four (24) month period, or the amount accrued during the
current year for Employee’s cash bonus for that year, whichever is higher. This
lump sum severance payment shall be made to Employee in accordance with the
terms of Section 11(g) hereof, and subject to Section 11(f) hereof. . In
addition, Employer shall continue to provide the Employee with hospital, health,
medical and life insurance, and any other like benefits in effect at the time of
such termination, on the terms and conditions under which they were offered to
Employee prior to such termination for a period equal to the remaining Term, but
no less than one year. In the event Employer, under its insurance and benefit
plans then in effect, is unable to provide Employee with the benefits provided
for above under the terms provided for herein, then in lieu of providing such
benefits, Employer will pay the amount of Employee’s premium to continue such
coverage pursuant to the terms of the Comprehensive Omnibus Budget
Reconciliation Act. The Employee shall have no duty to mitigate damages in
connection with his termination by Employer without “cause”. However, if the
Employee obtains new employment and such new employment provides for hospital,
health, medical and life insurance, and other benefits, in a manner
substantially similar to the benefits payable by Employer hereunder, Employer
may permanently terminate the duplicative benefits it is obligated to provide
hereunder. Following the cessation of the continuation of Employee’s hospital,
health, and medical insurance, Employee shall be permitted to elect to extend
such insurance coverage under the policies maintained by Employer in accordance
with the applicable provisions of the Section

4



4980B of the Internal Revenue Code of 1986, as amended (“Code”), and/or
applicable state law, to the extent eligible to do so under the Code and such
state law.

 

(d) Death or Disability. This Agreement shall automatically terminate upon the
death or Disability of Employee. Upon such termination, Employee shall not be
entitled to any additional compensation hereunder, provided, however that the
forgoing shall not prejudice Employee’s right to be paid for all compensation
earned through the date of such termination and the benefits of any insurance
programs maintained for the benefit of Employee or his beneficiaries in the
event of his death or Disability. For purposes hereof, Disability shall be
defined to mean a disability under any long term disability plan of the Employer
then in effect.

 

7. Change in Control.

 

(a) Upon the termination of Employee’s employment upon the occurrence of a
Change in Control (as herein defined), and in recognition of such termination
and Employee’s agreement to be bound by the covenants contained in Sections 8, 9
and 10 hereof, Employee shall be entitled to receive the payments provided for
under paragraph (c) hereof. In addition, if within six (6) months of the
occurrence of a Change in Control Employer or its successor shall (i) reassign
the Employee to a position of lesser rank or status than Chief Financial
Officer, (ii) relocate the Employee’s principal place of employment by more than
twenty five (25) miles from its location prior to consummation of the Change in
Control, or (iii) reduces the Employee’s compensation or other benefits below
the level in effect prior to the consummation of Change in Control, in
recognition of such termination and Employee’s agreement to be bound by the
covenants contained in Sections 8, 9 and 10 hereof , Employee shall have the
right to resign his employment with the Employer or its successor and thereafter
Employee shall become entitled to receive the payments provided for under
paragraph (c) below.

 

(b) A “Change in Control” shall mean:

 

(i)a reorganization, merger, consolidation or sale of all or substantially all
of the assets of the Company, or a similar transaction, in any case in which the
holders of the voting stock of the Company prior to such transaction do not hold
a majority of the voting power of the resulting entity; or

 

(ii)individuals who constitute the Incumbent Board (as herein defined) of the
Company cease for any reason to constitute a majority thereof.

5



For these purposes, “Incumbent Board” means the Board of Directors of the
Company on the date hereof, provided that any person becoming a director
subsequent to the date hereof whose election was approved by a voting of at
least three-quarters of the directors comprising the Incumbent Board, or whose
nomination for election by members or stockholders was approved by the same
nominating committee serving under an Incumbent Board, shall be considered as
though he were a member of the Incumbent Board.

 

(c) In the event the conditions of Section (a) above are satisfied, Employee
shall be entitled to receive a lump sum payment equal to the sum of (i)
Employee’s highest annual Base Salary over the prior twenty four (24) month
period plus (ii) the highest cash bonus paid to Employee over the prior twenty
four (24) month period, or the amount accrued during the current year for
Employee’s cash bonus for that year, whichever is higher, times two; provided
further, however, that in no event shall any payments provided for hereunder,
when combined with any other payments due to Employee contingent upon a Change
in Control, constitute an “excess parachute payment” under Section 280G of the
Internal Revenue Code of 1986, as amended or any successor thereto, and in order
to avoid such a result the benefits provided for hereunder (or, at the option of
Employee, any other agreement, plan or program providing for payments contingent
upon a Change in Control) will be reduced, if necessary, to an amount which is
One Dollar ($1.00) less than an amount equal to three (3) times Employee’s “base
amount” as determined in accordance with such Section 280G. The payments
provided for hereunder shall be made in accordance with the terms of Section
11(g) hereof, and subject to Section 11(f) hereof. In addition to the foregoing,
Employee shall be entitled to receive from Employer, or its successor, hospital,
health, medical and life insurance on the terms and at the cost to Employee as
Employee was receiving such benefits upon the date of his termination.
Employer’s obligation to continue such insurance benefits will be for a period
of one (1) year from the effective date of the Change in Control.

 

8. Covenant Not to Compete.

 

(a) As consideration for the benefits conferred upon Employee hereunder,
including, but not limited to Employee’s right to severance under Section 6(c)
and to a change in control payment under Section 7(c), Employee agrees that
during the term of his employment hereunder

6



and for a period of one (1) year after the termination of his employment (the
“Covenant Term”), provided that he is entitled to severance hereunder upon such
termination, he will not in any way, directly or indirectly, manage, operate,
control, accept employment or a consulting position with or otherwise advise or
assist or be connected with or own or have any other interest in or right with
respect to (other than through ownership of not more than five percent (5%) of
the outstanding shares of a corporation whose stock is listed on a national
securities exchange or on NASDAQ) any enterprise which competes with Employer in
the business of banking in the counties in which Employer conducts its business
on the date of Employee’s termination.

 

9. Non Solicitation

 

During the period Employee is performing services for the Employer and for a
period of one (1) year following the termination of the Employee’s services for
the Employer for any reason, the Employee agrees that the Employee will not,
directly or indirectly, for the Employee’s benefit or for the benefit of any
other person, firm or entity, do any of the following:

 

(i)solicit or attempt to solicit from any customer that Employee serviced or
learned of while in the employ of the Employer (“Customer”), or any potential
customer of the Employer which has been the subject of a known written or oral
bid, offer or proposal by the Employer, or of substantial preparation with a
view to making such a bid, proposal or offer, within twelve months prior to such
Employee’s termination (“Potential Customer”), business of a similar nature or
related to the business of the Employer;

7



(ii)accept any business from, or perform any work or services for, any Customer
or Potential Customer, which business, work or services is similar to the
business of the Employer;

 

  (iii) cause or induce or attempt to cause or induce any Customer, Potential
Customer, licensor, supplier or vendor of the Employer to reduce or sever its
affiliation with the Employer;

 

(iv)solicit the employment or services of, or hire or engage, or assist anyone
else to hire or engage, any person who was known to be employed or engaged by or
was a known employee of or consultant to the Employer upon the termination of
the Employee’s services to the Employer, or within twelve months prior thereto;
or

 

(v)otherwise interfere with the business or accounts of the Employer.

 

For purposes hereof, “solicitation” shall include directly or indirectly
initiating any contact or communication of any kind whatsoever for purposes of
inviting, encouraging or requesting such Customer, Potential Customer, licensor,
supplier, vendor, employee or consultant to materially alter its business
relationship, or engage in business, with the Employee or any person, firm or
entity other than the Employer.

 

10. Confidential Information

 

(a) As used herein, “Confidential Information” means any confidential or
proprietary information relating to the Employer and its affiliates including,
without limitation, the identity

8



of the Employer’s customers, the identity of representatives of customers with
whom the Employer has dealt, the kinds of services provided by the Employer to
customers, the manner in which such services are performed or offered to be
performed, the service needs of actual or prospective customers, customer
preferences and policies, pricing information, business and marketing plans,
financial information, budgets, compensation or personnel records, information
concerning the creation, acquisition or disposition of products and services,
vendors, software, data processing programs, databases, customer maintenance
listings, computer software applications, research and development data,
know-how, and other trade secrets.

 

Notwithstanding the above, Confidential Information does not include information
which: (i) is or becomes public knowledge without breach of this Agreement; or
(ii) is received by Employee from a third party without any violation of any
obligation of confidentiality and without confidentiality restrictions;
provided, however, that nothing in this Agreement shall prevent the Employee
from participating in or disclosing documents or information in connection with
any judicial or administrative investigation, inquiry or proceeding to the
extent that such participation or disclosure is required under applicable law;
provided further, however, that the Employee will provide the Employer with
prompt notice of such request so that the Employer may seek (with the
cooperation of the Employee, if so requested by the Employer), a protective
order or other appropriate remedy and/or waiver in writing of compliance with
the provisions of this Agreement. If a particular portion or aspect of
Confidential Information becomes subject to any of the foregoing exceptions, all
other portions or aspects of such information shall remain subject to all of the
provisions of this Agreement.

9



(b) At all times, both during the period of Employee’s services for the Employer
and after termination of Employee’s services, the Employee will keep in
strictest confidence and trust all Confidential Information and the Employee
will not directly or indirectly use or disclose to any third-party any
Confidential Information, except as may be necessary in the ordinary course of
performing the Employees duties for the Employer, or disclose any Confidential
Information, or permit or encourage any other person or entity to do so, without
the prior written consent of the Employer except as may be necessary in the
ordinary course of performing the Employee’s duties for the Employer.

 

(c) The Employee agrees to return promptly all Confidential Information in
tangible form, including, without limitation, all photocopies, extracts and
summaries thereof, and any such information stored electronically on tapes,
computer disks, mobile or remote computers (including personal digital
assistants) or in any other manner to the Employer at any time that the Employer
makes such a request and automatically, without request, within five days after
the termination of the Employee’s performance of services for the Employer for
any reason.

 

11. Miscellaneous.

 

(a) Governing Law. In the absence of controlling Federal law, this Agreement
shall be governed by and interpreted under the substantive law of the State of
New Jersey.

 

(b) Severability. If any provision of this Agreement shall be held to be
invalid, void, or unenforceable, the remaining provisions hereof shall in no way
be affected or impaired, and such remaining provisions shall remain in full
force and effect. If a court finds that any provision of this Agreement is
invalid or unenforceable, but that by limiting such provision it

10



would become valid or enforceable, then such provision shall be deemed to be
written, construed, and enforced as so limited.

 

(c) Entire Agreement; Amendment. This Agreement sets for the entire
understanding of the parties with regarding to the subject matter contained
herein and supersedes any and all prior agreements, arrangements or
understandings relating to the subject matter hereof and may only be amended by
written agreement signed by both parties hereto or their duly authorized
representatives.

 

(d) Successors and Assigns. This Agreement shall be binding upon and become the
legal obligation of the successors and assigns of Employer and shall inure to
the benefit of Employee’s estate, heirs, representatives in the event of his
death or Disability.

 

(e) Clawback and Recoupment. Any amounts paid Employee hereunder shall be
subject to any clawback or recoupment policy adopted by Employer, or the
requirements of any law or regulation applicable to the Employer and governing
the clawback or recoupment of executive compensation.

 

(f) Section 409A Compliance. If the Employee is a “specified employee” for
purposes of Section 409A of the Code, to the extent required to comply with
Section 409A of the Code, any payments required to be made pursuant to this
Agreement which are deferred compensation and subject to Section 409A of the
Code (and do not qualify for an exemption thereunder) shall not commence until
one day after the day which is six (6) months from the date of termination.
Should this Section 11(f) result in a delay of payments to the Employee, on the
first day any such payments may be made without incurring a penalty pursuant to
Section 409A (the “409A Payment Date”), Employer shall begin to make such
payments as described in this Section 11(f), provided that any amounts that
would have been payable earlier but for application of this Section 11(f) shall
be paid in lump-sum on the 409A Payment Date.

 

(g) Release. All payments and benefits under Sections 6(c) or 7(c) hereof shall
be contingent upon Employee executing a general release of claims in favor of
the Employer, its subsidiaries and affiliates, and their respective officers,
directors, shareholders, partners, members, managers, agents or employees, in
the form attached hereto as Exhibit A, and which must be executed by the
Employee no later than the twenty second (22nd) day after the termination of
Executive’s employment. Payments under this Agreement that are contingent

11



upon such release shall, subject to Section 11(f), commence within eight (8)
days after such release becomes effective; provided, however, that if Employee’s
termination of employment occurs on or after November 15 of a calendar year,
then severance payments shall, subject to the effectiveness of such release and
Section 11(f), commence on the first business day of the following calendar
year.

 

(h) Prior Agreements. This Agreement shall supersede that certain Employment
Agreement dated September 18, 2012 between the Employer and the Employee, which
shall be deemed terminated and of no further force or effect..

12



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  NORTH JERSEY COMMUNITY BANK             By: /s/ Stephen Boswell       Dr.
Stephen Boswell       Chairman, Compensation Committee            
CONNECTONE  BANCORP, INC.             By: /s/ Stephen Boswell       Dr. Stephen
Boswell       Chairman, Compensation Committee             EMPLOYEE:            
/s/ William S. Burns     Name: William S. Burns  

13



EXHIBIT A

 

RELEASE AGREEMENT

 

This Release Agreement (this “Agreement”) is dated _________, 201_, by and among
_______________ (“Executive”), CONNECTONE BANCORP, INC. and CONNECTONE BANK
(collectively “CNOB”).

 

WHEREAS, pursuant to the terms of that certain Employment Agreement dated
_____between Executive and CNOB (the “Employment Agreement”), Executive has
become entitled to receive a payment pursuant to either Section 6(c) or 7(c) of
the Employment Agreement;

 

WHEREAS, pursuant to Section 11(g) of the Employment Agreement, it is a
condition precedent to CNOB’s obligation to make such payments that Executive
enter into this Agreement;

 

NOW, THEREFORE, IN CONSIDERATION of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, it is agreed as follows:

 

1. Release and Waiver.

 

(a) The Executive, for himself, his heirs, successors and assigns, does hereby
generally and completely waive, release and forever discharge, CNOB, and all
their representatives, officers, directors employees and affiliates, and each
and every successor, assign and agent (the “Released CNOB”), from and against
any and all claims. As used herein, “claims” means any and all matters relating
to the Employment Agreement, including, but not limited to, any and all claims
related to Executive’s service as an employee, officer or director of CNOB or
any subsidiary or affiliate through the effective date of this Agreement or
arising from or related to Executive’s service with CNOB, and any and all
claims, debts, liabilities, demands, obligations, promises, acts, agreements,
costs, expenses, damages, actions, and causes of actions, whether in law or in
equity, whether known or unknown, suspected or unsuspected, arising from
Executive’s employment or service with CNOB or any subsidiary or affiliate
thereof, and, except as set forth below, also includes but is not limited to:
(i) claims under federal, state or local law (statutory or decisional) for
breach of contract, tort, wrongful or abusive or unfair discharge or dismissal,
impairment of economic opportunity or defamation, breach of fiduciary duty,
intentional infliction of emotional distress, or discrimination based upon race,
color, ethnicity, sex, age, national origin, religion, disability, sexual
orientation or any other unlawful criterion or circumstance; (ii) claims for
compensation, bonuses or benefits; (iii) claims under any employment letter,
service agreement, severance program, compensation, bonus, incentive, deferred
retirement, health, welfare or benefit plan or arrangement maintained by CNOB
and its affiliates; (iv) claims for sexual harassment; (v) claims related to
whistle blowing; (vi) claims for punitive, incidental, indirect, consequential,
special or exemplary damages; (vii) claims for violations of any of the
following laws (as amended) from the beginning of time to the effective date of
this Agreement: the Equal Pay Act, the Civil Rights Act of 1866, 42 U.S.C. §
1981, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991 as
amended, the Equal Pay Act, the Genetic Information and Discrimination Act, the
Americans with Disabilities Act of 1991,

14



the Worker Adjustment Retraining and Notification Act, 29 U.S.C. § 2101, et
seq., the Family and Medical Leave Act of 1993, the Rehabilitation Act,
Executive Order 11246, all claims and damages relating to race, sex, national
origin, disabilities, religion, sexual orientation, and age, all employment
discrimination claims arising under similar state, country or city statutes, any
claims for unpaid compensation, wages and bonuses under the federal Fair Labor
Standards Act, 29 U.S.C. § 201, et seq., any and all claims for violation of
Code Section 409A, or any state, county or city law or ordinance regarding wages
or compensation, and (viii) claims for violations of any other applicable labor
or employment statute or law, from the beginning of time to the effective date
of this Agreement. For avoidance of doubt, this Section includes a release of
claims under the New Jersey Law Against Discrimination, the New Jersey State
WARN Act, the New Jersey Conscientious Employee Protection Act, the New Jersey
Smoke-Free Air Act, the New Jersey Equal Pay Act, the New Jersey Occupational
Safety and Health Law, the New Jersey Temporary Disability Benefits Act and the
New Jersey Family Leave Act. In addition, Executive waives any and all rights
under the laws of any jurisdiction in the United States that limit a general
release to those claims that are known or suspected to exist in Executive’s
favor as of the effective date of this Agreement. The foregoing list is meant to
be illustrative rather than exclusive.

 

(b) Notwithstanding the foregoing, Executive does not waive any rights related
to: (i) CNOB’s obligations to make payments or provide other benefits under
either Section 6(c) or 7(c) of the Employment Agreement, (ii) claims for payment
under any equity compensation plan of CNOB in effect as of the date hereof and
under which Executive received an award, (iii) claims for benefits under CNOB’s
tax-qualified retirement plans or other benefit or compensation plans in which
Executive has a vested benefit; or (iv) claims for benefits required by
applicable law or health insurance coverage under applicable state and federal
group health care continuation coverage laws (e.g., COBRA). In addition,
excluded from this release and waiver are any claims which cannot be waived by
law, including but not limited to the right to participate in an investigation
conducted by certain government agencies. Executive does, however, waive
Executive’s right to any monetary recovery should any agency (such as the Equal
Employment Opportunity Commission) pursue any claims on Executive’s behalf.

 

(c) Executive agrees not to institute, nor has Executive instituted, a lawsuit
against any Released Company Party based on any waived claims or rights as set
forth above.

 

(d) EXCEPT AS OTHERWISE PROVIDED HEREIN, EXECUTIVE ACKNOWLEDGES AND AGREES THAT
THIS RELEASE IS A FULL AND FINAL BAR TO ANY AND ALL CLAIM(S) OF ANY TYPE THAT
EXECUTIVE MAY NOW HAVE AGAINST ANY RELEASED COMPANY PARTY.

 

2. Injunctive Relief. The parties hereto recognize that irreparable injury will
result to CNOB, their businesses and properties in the event of Executive’s
breach of any covenants or agreements contained herein. CNOB will be entitled,
in addition to any other remedies and damages available to it, to an injunction
prohibiting Executive from committing any violation or threatened violation of
this Agreement.

 

3. General Provisions.

15



(a) Heirs, Successors and Assigns. The terms of this Agreement will be binding
upon the parties hereto and their respective heirs, personal representatives,
successors and assigns.

 

(b) Final Agreement. This Agreement represents the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
understandings, written or oral. The terms of this Agreement may be changed,
modified or discharged only by an instrument in writing signed by the parties
hereto.

 

(c) Governing Law. This Agreement will be construed, enforced and interpreted in
accordance with and governed by the laws of the State of New Jersey, without
reference to its principles of conflicts of law.

 

(d) Counterparts. This Agreement may be executed in one or more counterparts,
each of which counterpart, when so executed and delivered, will be deemed an
original and all of which counterparts, taken together, will constitute but one
and the same agreement.

 

(e) Severability. Any term or provision of this Agreement which is held to be
invalid or unenforceable will be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement on the dates
set forth below and Executive hereby declares that the terms of this Agreement
have been completely read, are fully understood, and are voluntarily accepted
after complete consideration of all facts and legal claims.

 

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF CERTAIN KNOWN AND
UNKNOWN CLAIMS. CNOB HEREBY ADVISES EXECUTIVE TO CONSULT WITH AN ATTORNEY BEFORE
EXECUTING THIS AGREEMENT.

 

    EXECUTIVE             Date    

16